       Case 1-17-01005-ess               Doc 245-19          Filed 07/13/20           Entered 07/13/20 14:41:38
                                                                                                         Page 1 of 147




 10-K 1 a2194414z10-k.htm 10-K

 Use these links to rapidly review the document
 TABLE OF CONTENTS

 Table of Contents



                         UNITED STATES
             SECURITIES AND EXCHANGE COMMISSION
                                                    Washington, DC 20549




                                                      Form 10-K
      (Mark One)

                      ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE
                       SECURITIES EXCHANGE ACT OF 1934

                                           For the fiscal year ended: June 30, 2009

                                                                OR

                      TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE
                       SECURITIES EXCHANGE ACT OF 1934

                         For the transition period from                          to

                                             Commission file number: 001-31825




               THE FIRST MARBLEHEAD CORPORATION
                                      (Exact name of registrant as specified in its charter)

                                    Delaware                                       XX-XXXXXXX
                          (State or other jurisdiction of                       (I.R.S. Employer
                         incorporation or organization)                        Identification No.)

                            The Prudential Tower
                        800 Boylston Street, 34th Floor
                            Boston, Massachusetts                                 02199-8157
                     (Address of principal executive offices)                     (Zip Code)

                              Registrant's telephone number, including area code: (617) 638-2000




https://sec.report/Document/0001047469-09-008123/a2194414z10-k.htm                                            7/1/2020
        Case 1-17-01005-ess              Doc 245-19          Filed 07/13/20         Entered 07/13/20 14:41:38
                                                                                                       Page 6 of 147



 Table of Contents


                                                            PART I

 Item 1. Business

 We use the terms "First Marblehead," "FMC," "we," "us" and "our" in this annual report to refer to the business of The
 First Marblehead Corporation and its subsidiaries on a consolidated basis.

 Overview

      We offer outsourcing services to national and regional financial institutions and educational institutions in the United
 States for designing and implementing private education loan programs. These loan programs are designed to be marketed
 to prospective student borrowers and their families directly or through educational institutions and to generate portfolios
 which may be held by the originating lender or financed in the capital markets. We offer a fully integrated suite of
 services, including our new Monogram loan product, as well as certain services on a stand alone, fee-for-service basis. In
 addition, we provide administrative and other services to securitization trusts that we have facilitated and asset servicing to
 the third-party owner of certain securitization trusts.

      Our bank subsidiary, Union Federal Savings Bank, which we refer to as Union Federal, is a federally chartered thrift
 that offers residential and commercial mortgage loans, and certain other banking products, and prior to fiscal 2009, offered
 private education loans. As a result of our ownership of Union Federal, we are a savings and loan holding company
 subject to regulation, supervision and examination by the U.S. Office of Thrift Supervision, or OTS.

 General Developments

      During fiscal 2009, we took several measures to adjust our business in response to economic conditions, including
 capital markets dislocations and the declining credit performance of consumer-related loans. Most significantly, we
 redesigned our product offerings in an effort to attract lenders back into the market for private education loans. We also
 added fee-for-service offerings such as portfolio management and asset servicing. Finally, we revised our fee structures,
 made major changes to senior management and significantly reduced our operating expenses.

      Our new Monogram product offering has been designed to provide prospective lenders with flexible loan program
 features intended to meet their desired risk control and return objectives, while also providing borrowers with some ability
 to configure the terms of their private education loan to meet their financing needs. The product offering, the development
 of which was completed in August 2009, also incorporates refinements to our origination process, including an enhanced
 application interface, real-time borrower disclosures, an improved decisioning platform and robust client reporting. The
 success of the new product offering will be critical to growing and diversifying our revenues and client base. In lieu of a
 third-party guaranty, the Monogram product provides for funding and maintenance of segregated loan loss reserves by
 lenders, through fees paid partially or entirely by borrowers. We may contribute limited amounts to fund portfolio
 reserves. Union Federal is not expected to participate as a program lender during fiscal 2010 in light of regulatory
 constraints.

      During fiscal 2009, we revised our fee structure and developed additional services designed to provide us with fee-
 based income for the services we render, which we believe will improve our cash flows and reduce our dependence on the
 credit and capital markets. In the past, we did not charge separate fees for many of our services, but generally entered into
 agreements with clients giving us the exclusive right to securitize the private education loans that they did not intend to
 hold. As a result, we have historically derived substantially all of our income from structuring securitization transactions.
 Securitization refers to a technique of pooling loans and selling them to a special purpose, bankruptcy remote entity,
 typically a trust, which issues bonds backed by those loans to investors. Private education loan asset-backed
 securitizations have historically been our sole source of permanent financing for our clients' private education loan
 programs.

     We have been unable to access the securitization market since September 2007 as a result of market disruptions that
 began in the second quarter of fiscal 2008, accelerated during the third quarter




https://sec.report/Document/0001047469-09-008123/a2194414z10-k.htm                                                    7/1/2020
        Case 1-17-01005-ess              Doc 245-19          Filed 07/13/20            Entered 07/13/20 14:41:38
                                                                                                          Page 7 of 147



 Table of Contents



 of fiscal 2008 and persist, to a lesser extent, as of September 2, 2009. That inability has not only negatively affected our
 financial results, it has resulted in many of our former lender clients holding private education loan portfolios longer than
 they had expected. In addition, in April 2008, The Education Resources Institute, Inc., or TERI, voluntarily filed a petition
 for relief under Chapter 11 of the United States Bankruptcy Code, or Bankruptcy Code. Our lender clients have in the past
 had the opportunity to mitigate their credit risk through a loan repayment guaranty by TERI, which is a private, not-for-
 profit Massachusetts organization. We refer in this annual report to TERI's bankruptcy proceedings as the TERI
 Reorganization. The capital market disruptions and the TERI Reorganization have negatively affected our client
 relationships and challenged our business prospects. For example, JPMorgan Chase Bank, N.A., Bank of America, N.A.
 and RBS Citizens, N.A. elected to terminate some or all of their agreements with us, which resulted in a significant
 reduction in our facilitated loan volumes during fiscal 2009 compared to prior fiscal years. In addition to the absence of
 revenue from new securitizations, our financial results for fiscal 2009 were negatively affected by significant write-downs
 of the estimated fair value of our service receivables and portfolio of private education loans held for sale.

      The following table presents certain financial and operating information as of and for the fiscal years ended June 30,
 2009, 2008 and 2007. Substantially all of our financial results have been derived from servicing private education loans,
 which are considered to be in a single industry segment for financial reporting purposes. For additional information about
 our results of operations and financial condition, see "Management's Discussion and Analysis of Financial Condition and
 Results of Operations," included in Item 7 of this annual report.

                                                                                                    Fiscal years ended June 30,
                                                                                             2009               2008            2007
                                                                                                       (dollars in thousands)
 Revenues from new securitizations                                                       $       — $ 320,382 $ 684,080
 Total revenues                                                                          $ (290,006) $ (28,409) $ 880,704
 Net income (loss)                                                                       $ (363,020) $ (235,076) $ 371,331

 Total assets at fiscal year end                                                         $ 821,330 $1,200,898 $1,214,463

 Approximate number of education loan applications facilitated                               41,000        1,696,000        1,325,000
 Approximate number of schools with loans facilitated                                         2,500            5,600            5,800

 Principal amount of education loans facilitated:
    Approximate "make and sell" volume facilitated                                       $  83,375 $4,520,034 $3,873,048
    Approximate "make and hold" volume facilitated                                         183,211    483,966    419,480
    Total volume facilitated                                                             $ 266,586 $5,004,000 $4,292,528

 Principal and accrued interest balance of education loans securitized                   $          — $2,027,079 $3,750,043
 Principal balance of education loans facilitated and available to us at fiscal year
   end for later securitization                                                          $1,252,667 $3,399,483 $ 831,912

      We earned $320.4 million and $684.1 million in revenues from new securitizations during fiscal 2008 and 2007,
 respectively. These revenues were derived from securitization trusts that purchased private education loans from several
 lenders, including JPMorgan Chase Bank, N.A., Bank of America, N.A. and RBS Citizens, N.A.

      We remain focused on preserving capital and maximizing liquidity in these challenging market conditions. During
 fiscal 2009, we received $132.7 million in gross proceeds from an equity financing, and we greatly reduced our annual
 cash expenditure requirements through reductions in headcount, reductions in marketing expenditures, consolidation of
 office space and other cost saving initiatives that

                                                                2




https://sec.report/Document/0001047469-09-008123/a2194414z10-k.htm                                                            7/1/2020
        Case 1-17-01005-ess              Doc 245-19         Filed 07/13/20         Entered 07/13/20 14:41:38
                                                                                                      Page 8 of 147



 Table of Contents



 began in fiscal 2008. In addition, as of March 31, 2009, we sold the trust certificate, or Trust Certificate, of NC Residuals
 Owners Trust, which held our residual interests in The National Collegiate Student Loan Trusts, which we refer to in this
 annual report as the NCSLT Trusts. The NCSLT Trusts held substantially all of the TERI-guaranteed private education
 loans that we had previously securitized. The sale of the Trust Certificate is expected to generate a refund for income taxes
 previously paid and eliminate certain of our future tax liabilities, which would have had a material negative effect on our
 financial condition and liquidity. As a result of this sale, we are no longer entitled to receive residual cash flows from the
 NCSLT Trusts, and our financial results for fiscal 2009 included a write-down of our residuals receivables of
 $134.5 million as a result of the transaction. We continue to have rights to additional structural advisory fees and will earn
 asset servicing fees from the NCSLT Trusts, as well as additional structural advisory fees and residuals from certain trusts
 other than the NCSLT Trusts.

      In July 2009, we entered into a supervisory agreement with the OTS that requires us, among other things, to maintain
 Union Federal's regulatory capital ratios at specified levels. We refer to the agreement in this annual report as the
 Supervisory Agreement. Union Federal entered into a stipulation in July 2009 consenting to the issuance by the OTS of an
 order to cease and desist, which we refer to in this annual report as the Order. We are taking steps to address the matters
 identified by the OTS in the Supervisory Agreement and the Order and the requirements imposed on Union Federal and us
 by the OTS. See "Risks Relating to Regulatory Matters" in Item 1A of this annual report for additional details.

 Market Opportunity

      Our business is focused on private education loan programs primarily for undergraduate and graduate students in the
 United States. Private education loans are funded by private sector lenders and are not guaranteed by the U.S. government.
 They are intended to be used by borrowers who have first utilized other sources of education funding, including federally
 guaranteed loan programs, grants and other aid. For the 2008-2009 academic year, we believe that there was a "funding
 gap" in post-secondary education in the United States of over $135 billion between the costs of attendance and these other
 sources of education funding. We believe that enrollment in post-secondary education institutions will continue to increase
 over the next several years, as will costs of attendance. As a result, we also believe that responsible private education loan
 products will continue to be necessary for students and their families after exhausting all available federal loan programs,
 scholarships, grants and other government aid.

       Our clients in the past have typically been lenders that desired to supplement their existing federal education loan or
 other consumer lending programs with a private education loan offering. In response to legislative changes that
 significantly reduced the profit margins of traditional non-governmental providers of federal loans, as well as proposed
 legislation that would eliminate the Federal Family Education Loan Program, or FFELP, many lenders have re-evaluated
 their business strategies related to education lending. We believe that general economic conditions, capital markets
 disruptions and the declining credit performance of consumer-related loans, including private education loans, have
 contributed to an overall reluctance by many lenders to focus on their education lending business segments. As a result,
 however, we believe that there is significant unmet demand for private education loans and generally less competition in
 addressing that demand. As market conditions for other consumer finance segments improve, we expect more lenders to
 focus on education lending and consider private education loans as part of an array of consumer lending products offered
 to their customers. One of our primary challenges is to convince national and regional lenders that they can address the
 market opportunity in a manner that meets their desired risk control and return objectives. A related challenge is to finance
 successfully through the capital markets loans generated through our Monogram product offering.

                                                               3




https://sec.report/Document/0001047469-09-008123/a2194414z10-k.htm                                                   7/1/2020
